Citation Nr: 0943024	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-33 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1982 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in January 2007.  A transcript of the hearing is 
of record.


FINDING OF FACT

The Veteran does not have a left foot disability that is 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have a left foot disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained 
in June 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the June 2006 VA opinion 
obtained in this case was sufficient, as it was predicated on 
a full reading of the VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, the statements of the appellant, and provides an 
explanation for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has a left foot disability that 
is related to his military service.  His STRs are of record 
and show complaints of left foot pain beginning in July 1982.  
The Veteran was diagnosed with pes planus.  In August 1982, 
he was diagnosed with plantar fasciitis.  In August 1983, he 
was diagnosed with recurrent arch problems; the remainder of 
his STRs are silent for any left foot complaints.  No 
discharge examination is of record.  The Veteran contends 
that he has a continuity of symptomatology since service, but 
that he did not seek medical treatment; instead, he self-
medicated with drugs.  

Private medical records show a diagnosis of left foot plantar 
fasciitis in 2002.  A record dated in November 2002 indicates 
that the Veteran's plantar fasciitis was the direct cause and 
effect from an injury at work in September 2002.  The private 
medical records reveal that the Veteran did not report 
previously having plantar fasciitis in service.

The Veteran was afforded a VA examination in June 2006.  His 
claims file was reviewed.  Following examination, he was 
diagnosed with left foot plantar fasciitis.  The examiner 
opined that the left foot plantar fasciitis documented in 
military service was not at least as likely as not related to 
his current symptoms.  The rationale was the absence of 
records showing any foot disorder for 16 years post-service, 
until the Veteran's injury in 2002.  The examiner also noted 
that the Veteran's VA treatment records were silent for any 
active foot problems

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and, (3) generally, medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence of a current disability; the Veteran 
has been diagnosed with left foot plantar fasciitis.  There 
is also evidence that the Veteran had that disability in 
service, as well as a diagnosis of left foot pes planus in 
service.  However, a nexus is still needed between the 
Veteran's in-service disabilities and his current left foot 
disability.  The competent medical evidence of record shows 
that the Veteran's left foot disability (plantar fasciitis) 
is not related to his military service.  Rather, the evidence 
shows that the Veteran injured his foot in September 2002.  
The Veteran's treatment physician specifically indicated that 
that the Veteran's plantar fasciitis was a "direct cause and 
effect" of the September 2002 foot injury.  There is also no 
mention of any pre-existing plantar fasciitis.  Additionally, 
the VA examiner opined that the Veteran's current left foot 
plantar fasciitis was not related to the left foot plantar 
fasciitis experienced in service.  The examiner had the 
benefit of reviewing the Veteran's claims file, including the 
Veteran's contentions, and provided a rationale.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).

In this case, the Board is especially persuaded by the 
examiner's opinion as it is supported by the absence of any 
documented left foot disabilities until the Veteran's 2002 
injury.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of any objective 
evidence of continuing left foot complaints, symptoms, or 
findings for 16 years between the period of service and his 
claim for service connection is itself evidence which tends 
to show that this disability did not have its onset in 
service or for many years thereafter.

The Board acknowledges the Veteran's contentions that he had 
a continuity of symptomatology since leaving service but he 
self-treated his foot pain through the use of illicit 
narcotics.  The Veteran is competent to testify about his 
left foot symptoms such as pain.  Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, given the foregoing, the Board 
does not find the Veteran's contentions to be credible.  The 
findings of the Veteran's private physician in November 2002, 
which relate the Veteran's plantar fasciitis to a 2002 foot 
injury, are clearly in contrast to his more current 
statements.  Such a finding is highly probative to the issue 
of causation and call the Veteran's veracity into serious 
question.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the claimant).

Moreover, notwithstanding the Veteran's less than credible 
contentions, the Board finds that the competent medical 
evidence outweighs the Veteran's contentions regarding a 
positive nexus between his in-service complaints and his 
current disability.  In this case, the Veteran's contentions 
were considered by the VA examiner, who still opined that his 
current disability was not related to his military service.  
Here, there is no competent medical evidence that indicates 
that the Veteran's currently diagnosed left foot plantar 
fasciitis is related to the left foot plantar fasciitis 
diagnosed in service, or is otherwise related to his military 
service.  No medical professional provides findings or 
opinions to that effect.  There is simply a lack of any 
medical evidence demonstrating that his current disability is 
related to military service.  

The Board acknowledges the Veteran's belief that he has a 
left foot disability related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis and etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2009).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
left foot disability that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for a left foot disability 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


